COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-14-00051-CR
IN RE: JOHNNY GREEN,
                                                 §             ORIGINAL PROCEEDING
RELATOR.                                                      ON PETITION FOR WRIT OF
                                                 §                  MANDAMUS

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Thomas Wilder, District Clerk of Tarrant County, Dallas, Texas, and

concludes Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 12TH DAY OF FEBRUARY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.